DETAILED ACTION
Drawings
The drawings were received on 03/24/2022.  These drawings are entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 520 (Fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply unit” in claim 1-2, 4-11 interpreted as a gas reservoir, a gas supply line, and a gas intake port [0046] and equivalents thereof.
“management unit” in claim 1-2, 4-11 interpreted as at least one monitoring unit and at least one controller [0057] with unit representing a hardware component such as FPGA (field-programmable gate array), ASIC (application-specific integrated circuit), storage media, or a circuit [0030-0031], and equivalents thereof.
“first monitoring unit” in claim 2 and 6-11 interpreted as a hardware component such as FPGA (field-programmable gate array), ASIC (application-specific integrated circuit), storage media, or a circuit [0030-0031], and equivalents thereof.
“second monitoring unit” in claim 2 and 6-11 interpreted as a hardware component such as FPGA (field-programmable gate array), ASIC (application-specific integrated circuit), storage media, or a circuit [0030-0031], and equivalents thereof.
“third monitoring unit” in claim 8-9, 11, interpreted as a hardware component such as FPGA (field-programmable gate array), ASIC (application-specific integrated circuit), storage media, or a circuit [0030-0031], and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “support unit” in claim 1-2, 4-11 is not interpreted as invoking an interpretation under 35 USC 112(f) because claim 1 line 7-8 provides sufficient structural detail to avoid invoking an interpretation under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the amended limitations “a physical property changes of the substrate and the electrostatic chuck” this is unclear if it is separate physical property changes or one change for both structures. For purpose of examination on the merits and consistent with the instant specification, the limitation is interpreted as referring to separate physical property changes. Applicant is kindly requested to amend the limitation to provide clarity. The claim is further unclear as to what is meant by “a change in states of the corresponding substrate and the electrostatic chuck. Consistent with the instant specification, this is interpreted as referring to the already recited physical property changes (see [0054] for support). Applicant is kindly requested to amend the claims to provide clarity. 
Claim 1 further recites “wherein a change of a gas leak flow is monitored according to a change in states of the corresponding substrate and the electrostatic chuck, and the gas leak flow values is adjusted to a value corresponding to the corresponding chucking voltage”. It is unclear what is meant by this limitation. As indicated above, change of state is interpreted as referring to the physical property changes. It is unclear what is performing the monitoring and it is unclear what is meant by “the gas leak flow value is adjusted to a value corresponding to the corresponding chucking voltage.” There is no antecedent basis for “the corresponding chucking voltage”. Examiner has made a bona fide attempt to understand what applicant is attempting to claim and is unable to understand what the limitations mean due to the numerous issues presented regarding the clarity of the amendment. For purpose of examination on the merits, the claim will be examined as covering the same subject matter previously presented in claim 8 which was directed to monitoring and control of the gas leak flow values. Applicant is kindly requested to amend the claim for clarity. 
Claim 4 is unclear because it is unclear it “the physical property” is referring to a physical property of the substrate or the electrostatic chuck. Consistent with the instant specification, it is interpreted as inclusive of a physical property of the substrate. Applicant is kindly requested to amend the claim for clarity.
Claim 5 is unclear because it is unclear if “the physical property” is referring to a physical property of the substrate or the electrostatic chuck. Consistent with the instant specification, it is interpreted as inclusive of a physical property of the electrostatic chuck. Applicant is kindly requested to amend the claim for clarity.
Claim 7 is unclear because it is unclear which property change (line 4). For purpose of examination on the merits, the claim is interpreted as inclusive of “the monitored physical property changes together” (i.e. the language used in claim 6). Applicant is kindly requested to amend the claim for clarity.
Regarding claim 8, the claim is unclear because monitoring of the heat transfer gas leak flow has been recited in amended claim 1. It is unclear if this is referring to the same gas leak flow or if this is an additional gas leak flow. Consistent with the instant specification and applied interpretation of claim 1, the claim is being interpreted as referring to the same heat transfer gas leak flow. As noted above, the amended limitations of claim 1 have been interpreted as including the limitations of claim 8. Therefore claim 8 will be examined with claim 1. Applicant is kindly requested to amend claim 8 after revising claim 1 for clarity to ensure there is not duplicate claiming of the same structure without reference to the prior recited structure.
The remaining claims are included for their dependency from a claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as obvious over KR 10-2017-0031292 of Lee, hereinafter Lee (citing machine translation provided herewith, note a copy of the foreign patent document was filed in the instant application on 05/28/2019 with an IDS) in view of JP 2011-198838 of Kobayashi, hereinafter Kobayashi (citing machine translation provided herewith, note a copy of the foreign patent document was filed in the instant application on 11/27/2020 with an IDS).
Regarding claim 1 and 8, Lee teaches an apparatus for processing a substrate (abstract), the apparatus comprising: a process chamber having a processing space inside (100 Fig 1); a support unit (200 Fig 1) configured to support the substrate in the process chamber (p4 para 7 to p5 para 1); a gas supply unit (300 Fig 1, including a gas reservoir 310, a gas supply line 320, and a gas intake port 330 see p6 para 5) configured to supply a process gas into the processing space (p6 para 5); and a plasma source configured to generate plasma from the process gas (400 Fig 1 and p6 para 6-7), wherein the support unit includes an electrostatic chuck configured to clamp the substrate using an electrostatic force (p4 para 7 and p5 para 1-5), and wherein the apparatus further comprises: a power supply configured to supply a chucking voltage to the electrostatic chuck (p8 para 2 and p5 para 4-5); and a management unit (control unit 600 and chucking information detection part 500 Fig 1 and p7 para 11 to p8 para 3) configured to feedback control a voltage applied to the power supply for each process (p7 para 11 to p8 para 3). Lee fails to teach the chucking information detecting part is a monitoring unit and fails to teach the management unit configured to control a heat transfer gas flow supplied between the substrate and the electrostatic chuck. Regarding the chucking information detecting part being a monitoring unit, the chucking information detecting part serves a function of monitoring (p7 para 3-4, 6, and 10-11). Additionally, Lee teaches the apparatus includes a computer (p8, para 10). Therefore the chucking information detecting part (500) inherently includes one of the identified structures or a functional equivalent thereof or it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus to include a hardware monitoring unit because Lee teaches a computer to control the apparatus and teaches the control unit obtains information from the chucking information detection part which interfaces with the sensors for monitoring processing parameters or components of the chamber (see p7, para 3-4, 6, and 10-11). Regarding the management unit being configured to control a heat transfer gas flow, Lee teaches that the monitoring unit may change parameters to affect the leakage of heat transfer gas (p8 para 3) but fails to explicitly teach the monitoring unit is configured to control the heat transfer gas flow supplied between the substrate and the electrostatic chuck (note that leakage of heat transfer gas will affect the amount of gas in the space but does not explicitly provide control of the gas flow supplied between the substrate and electrostatic chuck because the leakage may be from a pocket of gas previously supplied). It is noted that Lee teaches a computer for controlling the apparatus (p8 para 10) and a supply of heat transfer gas (p6 para 1) and it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the monitoring unit for controlling the heat transfer gas flow supplied between the substrate and the chuck because automated control of this allows for fully automated operation of the apparatus which lowers the cost of production and potential for human operator errors. In the same field of endeavor of a processing apparatus with an electrostatic chuck [0001], Kobayashi teaches the gas supply unit 30 adjust the flow rate and pressure of the heat transfer gas supplied to the gap between the substrate and chuck [0035] to control the attracting force of the chuck [0044-0046] and [0048]. Kobayashi teaches this control is performed by a controller including a computer [0075-0077]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the monitoring unit and in particular the control unit (600) of Lee to include being configured to control the flow of heat transfer gas supplied between the substrate and the chuck because Kobayashi teaches this allows for control of the chucking force and minimizes damage to the substrate [0044-0048]. Lee teaches a third monitoring unit for monitoring the gas flow leakage (p7 para 6-7) and that the change of the heat transfer gas leakage depends on the chucking force (p7 para 7-8 and p8 para 3) and has taught the chucking force depends on the changed physical properties (p7 para 3-12). Therefore the change in heat transfer gas occurs depending on the physical property changes of the substrate and chuck.
Regarding claim 2 and 5, the combination remains as applied to claim 1, Lee teaches a monitoring unit to monitor a physical property change of the substrate (p7 para 11 to p8 para 1). Lee teaches a monitoring unit to monitor a physical property change of the electrostatic chuck including permittivity (p7 para 3-7 and p7 para 11 to p8 para 1, note that the change in plasma state is a function of a physical property change of the electrostatic chuck and therefore by measuring the plasma as taught by Lee, the apparatus is monitoring the physical property change of the chuck and is influenced by the permittivity changes of the chuck, and note the teaching of Lee cited above of monitor the chucking force see also the instant specification [0051-0055] which clearly explains that chucking force is a function of permittivity). 
Regarding claim 4, Lee teaches monitoring the film quality of the substrate (p7 para 12 to p8 para 1, teaching of monitoring the thin film which includes information about the quality, particularly the measurement of the dielectric because this is changed by film quality). 
Regarding claim 6, Lee remains as applied to claim 2 above. Lee teaches the monitored information functions to monitor changes of the chucking force value (p7 para 4 to p8 para 3). Lee teaches the information may be monitored. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a monitoring unit for each physical property change to provide additional data for the controller. Further, the portion of the computer or other hardware dedicated to each monitoring process is each monitoring unit and they are subunits of the taught chucking information part 500. 
Regarding claim 7, Lee remains as applied to claim 2 above. Lee teaches the control unit (600)  (first controller) configured to perform control to compensate for the chucking voltage by feeding back a chucking force value corresponding to a preset reference value based on the monitored property changes (p7 para 11 to p8 para 5).
Regarding claim 8, the independent claim from which claim 8 depends has been amended to include monitoring a change in heat transfer gas leak flow. It is unclear if the third monitor is monitoring this already recited limitation or if it is monitoring a different heat transfer gas leak flow. For purpose of examination on the merits, the claim is being examined inclusive of this monitor is monitoring the same heat transfer gas leak flow recited in claim 1. 
Regarding claim 9, Lee fails to teach a controller configured to control a gas flow to correspond to the fed back chuck voltage based on the heat transfer gas leak that was monitored. Kobayashi teaches controlling the heat transfer gas flow to correspond the changes in the applied voltage [0044-0048]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee to include control of the flow of the heat transfer gas due to changes in the chucking voltage because Kobayashi teaches this provides improved control of the attraction and attachment of the substrate and prevents stress in the substrate [0044-0048].
Regarding claim 10-11, Lee has taught controlling the voltage for the processing (includes each step) base on the monitored physical property changes while a process of the apparatus is performed (p7 para 4 to 8 para 4). Lee fails to teach a controller configured to control a gas flow to correspond to the fed back chuck voltage based on the heat transfer gas leak that was monitored. Kobayashi teaches controlling the heat transfer gas flow to correspond the changes in the applied voltage [0044-0048]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee to include control of the flow of the heat transfer gas due to changes in the chucking voltage because Kobayashi teaches this provides improved control of the attraction and attachment of the substrate and prevents stress in the substrate [0044-0048]. Therefore this combination results in controlling the voltage and the gas flow by monitoring the physical property changes.
Response to Arguments
Applicant's arguments filed 03/24/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant’s drawings filed 03/24/2022 are acknowledged and have been entered. The drawings are objected to because 520 was not deleted from Fig 1.
Applicant argues (reply p9-10) that the combination fails to teach the claimed limitations regarding a feedback control. As indicated above, the amended limitations of claim 1 are unclear as to what is being claimed. Assuming arguendo that applicant’s arguments regarding this limitation including feedback control are incorporated, is noted that Kobayashi teaches stepwise increases of the gas flow in response to the increase in the DC voltage which was increased stepwise [0011-0013]. This is a feedback control. If applicant intends to claim a smoother feedback control that does not include stepwise adjustments, applicant is kindly requested to amend the claims to clarify this. Further as noted the primary reference teaches monitoring the gas leak flow and the secondary reference (Kobayashi) teaches feedback control of the heat transfer gas flow which renders obvious feedback control of the gas leak flow rate. Applicant’s arguments regarding the distinctions on reply p8 are noted regarding the time varying chucking force and a reference chucking force. Applicant is kindly requested to consider amending the claims to incorporate these features so that they are limitations of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0032935 discloses an RF electrostatic clamp chuck (abstract) and measuring or calculating the dielectric constant of the ceramic layer [0065].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716        

/KEATH T CHEN/Primary Examiner, Art Unit 1716